Citation Nr: 0218505	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  98-17 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1. Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 50 percent disabling.

2. Entitlement to an increased (compensable) evaluation for 
a duodenal ulcer.




ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1954.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied the 
benefits sought.

In January 2000, the Board remanded the case back to the RO 
for additional development.  The case is now before the 
Board for further appellate consideration.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This liberalizing 
legislation is applicable to the veteran's increased rating 
claims.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which is effective August 29, 2001.  The VCAA provides a 
broader VA obligation to obtain relevant records and advise 
a claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Initially, the Board notes that the veteran's file has been 
rebuilt and contains only limited records dated before the 
July 1996 request for increased ratings.  The veteran 
contended that his disabilities had worsened and that he was 
receiving treatment at the Mayaguez VA outpatient treatment 
clinic. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  The 
veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Here, in the case 
of a rebuilt claims file, the Board is hampered in its 
efforts to review the entire history. 

Before the July 1996 request, the record indicates that on 
September 1, 1954, the veteran was rated noncompensable for 
chronic gastritis and that later, in December 1969, his 
chronic gastritis was characterized as a psychosicological 
gastrointestinal (GI) reaction.  On September 1970, a 30 
percent rating was assigned for the veteran's 
psychosicological GI reaction.  In May 1972, the rating 
board determined that the veteran's severe schizophrenia, 
undifferentiated, was a maturation of his psychosicological 
GI reaction and assigned a 50 percent rating.  In March 
1972, the RO continued a 30 percent rating for the veteran's 
service-connected GI condition.

The only RO decision in the claims file is the September 
1997 rating decision, which is the subject of this appeal.  
However, that rating decision does not indicate whether the 
veteran is still service-connected for a separate GI 
condition in addition to a duodenal ulcer, which is on 
appeal.  Nor does that rating decision indicate when the 
veteran's psychiatric disability was recharacterized as an 
anxiety disorder and whether the 50 percent rating of his 
psychiatric disorder was reduced between May 1972 and now or 
whether it has remained unchanged for more than 20 years and 
is now protected under the provisions of 38 C.F.R. § 
3.951(b) (2001).  In order to assist the Board in its 
appellate review, the RO needs to clarify, in a complete 
rating decision, the various disabilities for which the 
veteran has been service-connected and for which service 
connection has been denied and the ratings and effective 
dates of any rating increases and decreases over time.  The 
RO can at times recreate a veteran's disability history 
through a review of its electronic payment records or by 
asking the veteran to supply copies of any documentation he 
may have in his possession.  

Moreover, the Board observes that the August 2002 VA stomach 
examiner indicated that he had reviewed VA electronic 
treatment notes from May 2000 through July 2002; however, 
except for the early 1970s medical records obtained from the 
Social Security Administration in compliance with the 
Board's earlier remand and VA examination reports dated in 
August 1997 and 2002, VA outpatient treatment records from 
the Mayaguez clinic dated from September 1996 to October 
1998 are the only other medical records in the claims file.  
To aid in reconstructing the veteran's medical treatment 
history, the RO should again ask the veteran to identify all 
sources of treatment for any gastrointestinal disorder to 
include ulcers and gastritis and for any psychiatric 
disorder.  Should the veteran fail to respond, the RO should 
obtain copies of all available VA outpatient and inpatient 
clinical and radiological records since service discharge 
from the Mayaguez outpatient clinic and the San Juan VA 
Medical Center.

The Board also observes that during the pendency of this 
appeal, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  See 61 Fed. Reg. 
52,695, 52,695-52,702 (Nov. 7, 1996) (presently codified at 
38 C.F.R. §§ 4.125-4.130 (2001)) (hereafter referred to as 
"current" regulations).  As noted earlier, when a law or 
regulation changes while a case is pending, the version most 
favorable to the veteran applies.  See Karnas, 1 Vet. App. 
at 312-313.  Therefore, the RO and the Board are required to 
analyze the veteran's claim under both sets of criteria to 
determine if one is more favorable to the veteran.  For 
example, the Board notes that Diagnostic Code 9502 for 
psychological factors affecting gastrointestinal condition 
was eliminated and all codes were conformed to a single set 
of rating criteria, regardless of the diagnosis.  See 38 
C.F.R. § 4.130 (2001).  Further, § 4.126 was substantially 
modified to provide that when a single disability was 
diagnosed both as a physical condition and as a mental 
disorder, it should be evaluated using a diagnostic code 
which represented the dominant (more disabling) aspect of 
the condition.  See 38 C.F.R. § 4.126(d) (2001).  The 
Board's remand instructed the RO, after completion of 
additional development, to readjudicate the issues on 
appeal, and to consider all applicable legal provisions.  
Neither the August 2002 supplemental statement of the case 
nor the earlier October 1998 statement of the case nor the 
March 1999 supplemental statement of case included a 
discussion of the old rating criteria for psychiatric 
disorders.  Once any additional development required by the 
VCAA has been accomplished the RO should issue a 
supplemental statement of the case, which includes a 
discussion of the veteran's psychiatric disability under 
both the old and current criteria.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, under the holding in Stegall, this case 
must be remanded again to ensure full compliance with the 
Board's previous remand and the provisions of the VCAA.
 
Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following development:

1.  The veteran should be asked to 
identify any sources  (names, addresses, 
and dates) of private or VA treatment 
for any gastrointestinal or psychiatric 
disorder since his discharge from 
service in August 1954 and to furnish 
copies of any records in his possession.  
The veteran should be given an 
appropriate time to respond.  After 
obtaining any necessary authorizations 
from the veteran, the RO should attempt 
to secure copies of all identified 
records not already in the claims file, 
in particular medical records for the 
veteran's last eighteen months of 
service.  In the event that the veteran 
does not respond, the RO should obtain 
available treatment records from the 
Mayaguez VA outpatient clinic and the 
San Juan VA Medical Center.  The RO 
should document its efforts in this 
regard in the claims file, as well as 
all responses received.  If the 
veteran's treatment records cannot be 
located, the RO should so note.

2.  The RO should review the entire file 
and ensure for both issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West Supp. 2002) and 38 C.F.R. 
§ 3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)) is fully 
satisfied.

3.  Thereafter, the RO should issue a 
complete rating decision clarifying the 
various disabilities for which the 
veteran has been service-connected and 
for which service connection has been 
denied and the ratings and effective 
dates of any rating increases and 
decreases over time.

4.  After the action requested above has 
been completed, as well as any other 
action deemed necessary, the RO should 
review the record and readjudicate the 
issues on appeal.  If any benefit 
sought, for which a timely notice of 
disagreement was filed, is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case, which includes an enumeration 
and discussion of the psychiatric rating 
criteria in effect prior to November 7, 
1996.  The RO should afford the veteran 
the requisite period of time for a 
response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



